DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-10 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Kube on 5/25/2021.

The application has been amended as follows: 
a) Amend claim 10:

receiving a demand signal corresponding to a total electrical power demand P to be met by the engine system, wherein the engine system comprises:
a first sub-system comprising a first gas turbine engine and first and second electrical generators arranged to be driven by first and second spools respectively of the first gas turbine engine, the first electrical generator having a maximum output power Pm1, the first spool having a lower rotational speed than the second spool during operation of the gas turbine engine; and 
a second sub-system comprising a second gas turbine engine and third and fourth electrical generators arranged to be driven by first and second spools, respectively, of the second gas turbine engine, the third electrical generator having a maximum output power Pm1, the first spool of the second gas turbine engine having a lower rotational speed than the second spool thereof during operation of the second gas turbine engine; and
in response to the demand signal, providing first to fourth control signals to the first to fourth electrical generators to control the electrical power extracted therefrom, such that the demand P is met by extraction of electrical powers xP, (1-x)P from the first and second sub-systems, respectively, wherein 0.5 < x < 1, and wherein if P ≤ Pm1/x, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a gas turbine engine system comprising: a second sub-system having a second gas turbine engine, a third electrical generator, and a fourth electrical generator, wherein the third electrical generator and the fourth electrical generator is arranged to be driven by first and second spools, respectively, of the second gas turbine engine, the third electrical generator having a maximum output power Pm1, the first spool of the second gas turbine engine having a lower rotational speed than the second spool thereof during operation of the second gas turbine engine; and a controller configured to provide first and second control signals to the first and second electrical generators, respectively, to control the electrical power extracted therefrom and to provide third and fourth control signals to the third and fourth generators, respectively, to control the electrical power extracted therefrom, the controller being configured to receive a demand signal corresponding to a total electrical power demand P to be met by the engine system and to provide the first to fourth control signals in response thereto such that the demand P is met by extraction of electrical powers xP, (1-x)P from the first and second sub- systems, respectively, wherein 0.5 < x < 1, and wherein if P < Pm1/x, electrical powers xP, (1-x)P are extracted from the first and third electrical generators, respectively.
Regarding claim 10, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of controlling electrical power extraction from an engine system, the method comprising: the engine system comprises: a second sub-system comprising a second gas turbine engine and third and fourth electrical generators arranged to be driven by first and second spools, respectively, of the second gas turbine engine, the third electrical generator having a maximum output power Pm1, the first spool of the second gas turbine engine having a lower rotational speed than the second spool thereof during operation of the second gas turbine engine; and in response to the demand signal, providing first to fourth control signals to the first to fourth electrical generators to control the electrical power extracted therefrom, such that the demand P is met by extraction of electrical powers xP, (1-x)P from the first and second sub-systems, respectively, wherein 0.5 < x < 1, and wherein if P ≤ Pm1/x, electrical powers xP, (1-x)P are extracted from the first and third electrical generators, respectively.
Claims 4-9 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIET P NGUYEN/Primary Examiner, Art Unit 2832